Nairobi Conference on Climate Change (debate)
The next item is the oral question to the Commission by Karl-Heinz Florenz, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Nairobi Conference on Climate Change B6-0440/2006).
Μember of the Commission. (EL) Mr President, the twelfth conference of the contracting parties to the United Nations Framework Convention on Climate Change in Nairobi is the first such conference to be held in sub-Saharan Africa, the poorest area on the planet with which the European Union maintains particular political relations. It is therefore only natural that the conference should focus on the needs of developing countries.
The European Union will stress in particular that combating climate change may be combined with fast economic development and, furthermore, that policies to reduce emissions must be incorporated into decision-making procedures in crucial sectors.
The development of the economies of the countries of Asia, Africa and South America, a secure energy supply and improved air quality are, for example, important - parallel - benefits of actions to combat climate change.
I believe that improving the understanding, at international level, of the dangerous repercussions of climate change and the show of interest in addressing the needs of developing countries will increase the potential for us to reach an agreement on the period after 2012.
The European Union has four specific priorities in Nairobi. Firstly, to achieve agreement on the institutional framework for the Adaptation Fund. The fund will be financed from levies on the clean development mechanism and is expected to disburse more than EUR 350 million between 2008 and 2012.
Secondly, to achieve agreement on the list of activities within the framework of the five-year programme of work on adaptation. The programme contains a series of activities aimed to improve our adaptability, such as further improvement of our knowledge about the negative repercussions of climate change, its socio-economic repercussions and the weak points of our economies and societies to climate change.
Thirdly, to facilitate greater access to the clean development mechanism by the poor countries of Africa and other areas of the planet. We need to address the question of the fair distribution of projects under the clean development mechanism, because only a small percentage of all the projects are destined for Africa.
Fourthly, the debate on the period after 2012, which will continue, without being completed in Nairobi. I truly believe that we still have a great deal of work in store. There are various opinions as to what should be done. The developing countries do not feel comfortable with the prospect of having to step up their efforts to combat climate change. At the same time, numerous developing countries continue to hesitate to take the necessary measures to reduce emissions which are required in order to help limit the average rise in temperature on the planet by two degrees Celsius.
In Nairobi, the European Union will justifiably continue to maintain that the fight against climate change and the millennium development goals, are not only mutually compatible but also mutually dependent.
In Nairobi we hope to secure, on the one hand, a clear, specific and balanced approach and stable progress in the ad hoc working party on Article 3, paragraph 9, on the dialogue being held within the framework of the convention and, on the other hand, agreement on how the Kyoto Protocol will be revised on the basis of Article 9. However, we need to look beyond Nairobi, given that Europe needs to step up its efforts in order to persuade its partners throughout the world to continue efforts to reduce greenhouse gas emissions after 2012.
It is very positive that 10 members of Parliament will be joining the delegation and I personally look forward - as over the last two years - to close cooperation with them. I shall ensure that they are fully informed and shall pass all the available information on to them immediately. We shall address the media together and I hope that the Members of Parliament will have contacts and dialogues with delegates from other countries during the conference. In this way we shall be able to transfer to a global audience our ambition and joint vision for a sustainable future for mankind.
on behalf of the PPE-DE Group. - Mr President, I should like to thank the Commissioner for his well-chosen words here this evening.
I am delighted to be one of the ten MEPs in the European Parliament group in the EU delegation. We are all members of the Committee on the Environment, Public Health and Food Safety and we will be led by our colleague, Mr Blokland, as our vice-chairman.
I had expected my colleague, Mr Florenz, to be leading on behalf of the PPE-DE Group, but I do not see him. Part of his question was to put down yet again a marker in the sand about the fact that the members of the European Parliament's delegation, as part of the EU delegation, will be treated as second-class citizens.
I know the Commissioner will tell us the tale about interinstitutional agreements, the Council, the Commission, precedence and practice. Frankly, we are all sick of hearing that and we do not want to hear it any more. The Commissioner is always excellent on these occasions and gives very generously of his time, as do his officials. They brief us extremely well after the event, outside the door, but we are never let in, not even as observers at the high-level meetings. I should like, on behalf of my PPE-DE Group colleagues and, I suspect, all colleagues, to be treated on a par with both the European Commission and the Council delegates who will be there. If the Commission calls it an EU delegation, then the three EU parties who are present should be treated equally.
The Commissioner told us at a recent briefing that he does not expect spectacular breakthroughs. This will be another interim COP, COP 12-MOP 2 if you like, but it is very important, as this is the first meeting on sub-Saharan Africa. The Commissioner mentioned the need to extend CDMs. At the moment only 2.5% is spent in Africa in this area and that is mainly in Morocco and South Africa, and none in the rest of Sub-Saharan Africa as such. A lot of work needs to be done there. I am very interested in looking into the creation of a carbon fund for Africa, as the Commissioner has suggested, and where that will take us.
Who will finance the Adaptation Fund? The argument is about whether GEF will be the main source of funding and where that is going to be. In Montreal it was agreed that there would be two tracks in the negotiations: one for the UNFCC framework and the other for the Kyoto Protocol. I believe this clarifies where different countries stand. Together we can make progress, bring in more of the developing countries and persuade more of our friends in the United States in particular to join us in the very important task of reducing carbon emissions.
on behalf of the PSE Group. - (NL) Mr President, Commissioner, Al Gore has been travelling the world, spreading his message, for some time. The climate is changing quickly, more quickly than expected. Ice caps are melting, sea levels are rising and we will soon reach the point of no return. That is when a political answer is expected. We should not simply cry in Al Gore's arms, but also start looking for a solution. Nairobi presents us with an opportunity for meeting this challenge head-on. When we discuss the energy crisis and climate problems, we should not be overcome by pessimism, because solutions are possible. Where can we find these solutions?
First of all by trusting our own measures. I should like to take this opportunity to express once again my support in favour of the emissions trading system, even if it is far from perfect. I am, above all, talking to the Commission, who should ensure that the national allocation plans are credible and that over-allocation is a thing of the past. In the longer term, we must consider auctioning emission rights as an option, because this is how we can prevent the windfall profits in electricity companies and the all too generous allocation of free emission rights.
Secondly, I would argue in favour of a large-scale investment in the development of new, clean energy. Apart from existing initiatives, there is much scope for innovation. There is the blue energy, harnessed by mixing salt and fresh water, that can produce energy. Or the ladder mills with high-level kites that work as windmills and generate energy. Other alternatives include energy-producing greenhouses and houses, geothermal energy and solar mirrors; so much can be done. We must capitalise on these possibilities by means of technological innovation. This must be funded by governments but, in time, also by auctioning emission rights.
Thirdly, we must be pro-active in cooperating with countries such as China, which opens a new power station every month and needs clean coal technology, which we must supply. Thanks to the transfer of technology, China may well take on board obligations after 2012. If China joins in, participation from the US will also be more likely.
Fourthly, we must invest generously in the adjustment fund. Europe has the historical responsibility of climate change, and it is up to us to help the developing countries to adjust to its implications. Climate change is not always a popular subject in developing countries. A leader of a developing country - Mr President, I had been given an extra minute, because Mrs Ferreira had generously given me her speaking time, which gives me a total of three minutes - once said to a Dutch environment minister: 'First, we will become as rich as you, and only then will we worry about climate change as much as you do.' I think that things could be done differently. They could become rich without CO2 emissions. Europe has the duty to help them achieve this, and we must, in Nairobi, show them that we really mean it.
Commissioner, I am looking forward to an excellent group effort during the Nairobi conference. Needless to say, I wholeheartedly support Mrs Doyle's appeal. I think that we must be involved in all negotiations as much as possible and have maximum access to the meetings, and I know that you will do your level best in this respect. I should like to close by repeating that I hope for good cooperation.
on behalf of the ALDE Group. - Mr President, I should like to thank the Commissioner for coming to speak to such a packed house about the most important subject facing the planet!
You suggested before that this conference of the parties in Nairobi is a bit of a marking-time sort of meeting, that the lateral events might be as important as the main ones. But we have often heard that, with every month that passes, the problems become greater and more difficult to resolve. So perhaps we cannot afford to have any more intermediate events: the stakes have to be raised and you have to try and extract everything you can from every possible meeting.
I would like to raise three particular issues. First of all, transport emissions within the European Union. According to current figures, five of the major car manufacturers are going to reach the voluntary agreement target of 140g of CO2 by 2008, but 75% are not on target to reach that. Just remember what that means. They signed a voluntary agreement with the Commission, with the European Union. In their own private boardrooms they have looked at the figures and recognised that they could make more profits out of SUVs and four-wheel drives, and they have deliberately decided that they are not going to fulfil that commitment. They have torn it up, they have not shown good faith and it is now time for the Commission to clamp down really hard.
We know from the five who are meeting the target that there is nothing special about 140g. You need tough action, and I hope that will be forthcoming in the next few months.
Secondly, the national allocation plans. I know that you are sending the national allocation plans back to the Member States and saying that a 15% margin between allocations and real CO2 emissions is far from good enough. This is an impossible situation. You know that this is the most important instrument. You need to be tough and to use every resource the Commission has at its disposal to emphasise that national governments have to act on the fine speeches they make in Council.
Finally, looking ahead to the post 2012 emissions trading scheme, how are you going to make it work in future? Free allocations were a good start, but proved pretty weak in practice. Auctioning will still give windfall profits to some of the major power generators. You think you have to start looking at benchmarking, which is very difficult. But you need to tell industry now across the whole of Europe that we are going to reward best practice and it should start investing now in making a difference to our planet.
on behalf of the Verts/ALE Group. - (FI) Mr President, ladies and gentlemen, the message that we are receiving from the world of science is becoming ever more serious: the more recent the study, the more serious the message from science is on accelerated climate change. We are approaching a threshold, past which major disasters are unavoidable. That is what British Foreign Minister Margaret Beckett said and she went on to say we are heading for climate chaos. At the same time the economic analyses show that very ambitious emission reductions are very reasonable in terms of cost and they will of course be a lot cheaper than letting climate change run riot.
Public awareness of this is growing, reflected, for example, in the opinion expressed by the European Trade Union Confederation (ETUC) that Europe must reduce its emissions by 75% by the middle of the century and it cannot wait about for the others to follow.
Even in the United States of America public opinion is changing. That is evident from the huge success of Al Gore's film, long articles in the big newspapers on climate change and its possible solution, and, most recently, the latest issue of Scientific American on energy without coal.
In this situation what we really need is leadership on the part of the EU. In the United States too, those who desire responsible climate protection look to Europe, and what Europe does encourages them. We must be worthy of this trust. Neither can we be content in the context of international talks with waiting and wasting time. We have to draft our own constructive proposals on what the world should do after 2012.
Within Europe too, we have to make our own emission reduction commitments and take action in line with the aim to prevent the world from heating up by more than two degrees. We also need to implement our own commitments under Kyoto, and, with regard to that, the emissions trading system is very important. I urge the Commission to be strict. It is not enough that emissions are traded; emissions trading must also result in a reduction in emissions in the way described in the Kyoto Protocol.
Business also needs European leadership. So that it can invest wisely it needs long-term emission reduction targets. The wrong investments will become very expensive. The lifetime of a power plant is 40 years. Power plants that are hostile to the climate should no longer be built at all.
on behalf of the IND/DEM Group. - (NL) Mr President, there is no doubt in anyone's mind that climate change is for real. The average temperature is rising every year, and this year, unfortunately, was no exception. That is why last week, Prime Ministers Balkenende and Blair wrote a letter to the Council Presidency requesting for practical action. I quote from their letter: 'We only have ten to fifteen years to take the steps that are needed to prevent us from going beyond the point of no return'. I should like to find out what steps we can expect very shortly, as time is pressing.
I should also like to take this opportunity to thank the Commissioner for the energy efficiency action plan that was published last week, although I should like to add in this connection that the target percentage of 20% is, first of all, too low and secondly, will never be met if it is not combined with reduction targets for the Member States.
As Mrs Doyle and Mrs Corbey have already said, the delegation from this House insists on the climate conference pledging that we finally be admitted to all the meetings that are organised by the EU delegation. Commissioner Dimas knows this and we count on his support in order to achieve this. We are an official EU institution and are therefore just as much entitled to attend those meetings as are the others.
Mr President, as we prepare for the next conference on climate change in Nairobi, what is most urgently needed is honesty. It is true that we are proud of the progress we have made so far, but what is the outcome in terms of overall emission reductions? The world needs efficient climate policies that deliver and not unfounded complacency. We all know and agree that we need to move from one-sided EU climate politics to a global front, as only truly global action will lead to efficient emission reductions. Therefore, for the sake of the climate and to really win the battle, let us be honest when analysing the problems arising from the Kyoto Protocol, as well as from the EU ETS preparing for Kyoto.
I am afraid that the headlines have already been written: 'Nairobi was a success and the EU leads the way'. But is this the right way? Understandably for the EU, it is politically important to stand in the front line and to show a good example, encouraging others to follow sooner or later. However, unless the front cannot be widened, the EU efforts will be like taking a few drops out of the ocean or having a haircut to lose weight.
What makes this especially challenging is the effect that one-sided efforts have on the markets. In the global markets, this means giving the competitive advantage to the polluter, as the cost of environmental investments and emission rights cannot be included in the prices. The temptation is for the international capital of the global markets to be invested where there are neither emission restrictions nor environmental norms. A pollution shift is not a pollution cut.
Interestingly, the last conference on climate change in Montreal was publicly described as a victory. Looking at the results, however, there is not much reason to celebrate. In terms of emission reductions, not a single step forward was taken in Montreal. There is no implication that the mitigation front would be widened. With the Kyoto Protocol, only a quarter of global emissions are controlled. That is not enough.
Mr President, Commissioner, climate change is no longer speculation, it is a fact. As is the prospect of a countdown to unprecedented catastrophe for further generations if the present unacceptable situation continues.
The time has come for brave and bold decisions that will bring about drastic measures which can secure significant results. The EU has in the past taken a leading role in this field, and the UN Nairobi Conference presents our opportunity and our duty to press for concrete and effective action. We no longer have the luxury of waiting for those who still need convincing, or continuing to tolerate those who simply do not care. In my view at least, the following two points must be included in our Nairobi strategy: firstly, strict emission reduction targets must be set and severe penalties must be envisaged and implemented for those who fail to meet them; secondly, the international community must isolate those countries that have not signed the relevant conventions and are not willing to cooperate in the joint fight against climate change. Here I am referring particularly, of course, to the United States, which alone is responsible for one third of global carbon dioxide emissions.
The stance of the USA is represented by the extraordinarily selfish and inconceivably arrogant way the US State Department's spokesman, Adam Ereli, commented on the ratification of the Kyoto Protocol by Russia in 2004. He said, 'We do not believe that the Kyoto Protocol is something that is realistic for the United States and we have no intention of signing or ratifying it'.
It is about time we stood up to the US and told it straight that if it does not sign and ratify the Kyoto Protocol forthwith, our transatlantic relations will suffer a very heavy blow indeed.
Member of the Commission. Mr President, I should like to express my appreciation for the opportunity to respond to some of the questions raised in this debate and to express my thanks for all the positive contributions.
If Nairobi is a success, it will mean that we have made the right decisions and the right agreements. The Commission recognises the need for the European Union to maintain its leading role in not only international but also domestic efforts to fight climate change. I agree that it is important to assist developing countries to adapt to the adverse effects of climate change and to help them in deploying sustainable technologies.
A few days ago, the Commission proposed the new Global Energy Efficiency and Renewable Energy Fund. The anticipated total initial funding from public and commercial sources is EUR 100 million. This new initiative aims to boost climate-friendly technologies in Africa in particular. In addition, we have the Adaptation Fund. We hope it will be agreed in Nairobi to make this operational. The fund will be financed by 2% on the proceeds of the clean development mechanism. We expect about EUR 350 million to be available for investments in developing countries and in Africa for the period 2008 to 2012.
The European Union can only be credible in its leadership role when it achieves meaningful reductions in domestic emissions and complies with international commitments under the Kyoto Protocol. The second national allocation plans of the European Union Emissions Trading Scheme will be a decisive test. If Member States put more allowances into the European market than companies are likely to emit collectively, the European Union Emissions Trading Scheme would fail. Mr Davies said that collectively the first 17 plans notified propose a total allocation that exceeds 2005 emissions of these Member States by about 15%, which is really a lot. I am determined that we shall not permit the European Union Emissions Trading Scheme to fail and the Commission will assess all the National Allocation Plans in a consistent and fair manner. All the Member States will have to contribute to the success of the Emissions Trading Scheme in the period 2008 to 2012.
I agree that we should try very hard with our public relations and the possibilities for influencing our governments, but also your involvement and action is important in this crucial phase of the Emissions Trading Scheme. I would ask you that together we ensure that, in all the capitals of the Member States and in Brussels, this debate on the allocation is about how much more we should reduce, rather than how much more we can emit.
In the next few days, a communication on the Emissions Trading Scheme should be adopted by the Commission, launching a review of this important scheme. This will address its scope, how to make it simpler and more predictable, strengthening compliance and linking up with Emissions Trading Schemes elsewhere.
As regards tackling transport emissions, which contribute to about 22% of the emissions in the European Union, this year the Commission will put forward a legislative proposal to include the aviation sector in European Union emissions trading. Also this year, the Commission will review the possibilities for further reductions of carbon dioxide emissions from cars after 2008-2009, with a view to meeting the Community target of 120g of carbon dioxide per kilometre by 2012. That will, of course, require legislation.
The Commission is also exploring options for a legal framework in the European Union to allow the safe capture and underground storage of carbon dioxide from industrial installations, provided that that is considered appropriate.
The Commission also intends to promote adaptation measures, helping the regional and national decision-makers to deal with increasingly evident impacts of climate change. On the basis of a Green Paper on adaptation to climate change, to be launched at a conference in Brussels on 1 December, the Commission will begin a public debate on the need to adapt to unavoidable climate change.
Most importantly, we will have to further frame the international debate after 2012. Next January, the Commission is planning to release its energy package. A core part of the package will be the strategic European Union energy review. This will put forward an alternative energy scenario for the European Union that is in line with the European Union's long-term climate change objective.
Close to the adaptation of the energy package, the Commission will also be releasing a Green Paper on the European Union's views on further action to tackle climate change. This Green Paper will respond to the European Council's request to develop a European Union strategy to limit global warming to 2°C, compared to pre-industrial levels. It will identify concrete proposals, both within the European Union and internationally, for achieving that objective. One of our main objectives will be to bring on board the United States and other fast-developing countries like China and India in a common but differentiated way, as provided for by the United Nations Convention on Climate Change.
The Commission will ensure that the energy package and the Green Paper put forward a climate and energy strategy for the European Union that is coherent, coordinated and sustainable. I believe that since last year in Montreal there is a certain new momentum in the international debate on climate change. While we need to keep up the pace in domestic efforts, in the international process we will have to remain patient and continue to build trust.
Finally, I would like to say that Al Gore has really helped a lot in raising awareness in the European Union and I had the honour to introduce him to a packed theatre in Brussels about a month ago.
I have received one motion for a resolution in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.